DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 4/21/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo (U.S. Publication No. 20040125970) in view of Kiyose (U.S. Publication No. 20170155028).
Regarding claim 1, Kawakubo teaches a device, comprising: a substrate (Fig.1, 1) that includes, at a first surface thereof, one or more vibrators (Fig.1b, 3a) and a plurality of electrodes (Fig.1, 3b and 3c) coupled to the vibrators; a protective substrate (Fig.1, 11) that is arranged to face the first surface and is provided with an opening (Fig.1, opening filled by 13a and 13b) at a position facing the electrode (Fig.1, 3b and 3c); and a gap material (Fig.1, 9) that provides a gap between the substrate and the protective substrate, wherein in a plan view of the substrate and the protective substrate in a stacking direction thereof, the opening includes the electrode inside (As shown in Fig. 1).
Kawakubo is silent about the device is an ultrasonic device and the one or more vibrators that generate ultrasonic waves by vibrating.
Kiyose teaches the device is an ultrasonic device and the one or more vibrators that generate ultrasonic waves by vibrating (Abstract and paragraph 82).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Kawakubo’s piezoelectric device to generate ultrasonic waves because it is well known in the art to use piezoelectric device to generate ultrasonic wave, also piezoelectric device is accurate and reliable in generating ultrasonic waves.
Regarding claim 2, the combination of Kawakubo and Kiyose teaches all the features of claim 1 as outlined above, Kawakubo further teaches wherein a wiring (Fig.1, 13a and 13b) electrically coupled to the electrode is surrounded by the substrate (Fig.1, 1), the electrode(Fig.1, 3b and 3c), the gap material (Fig.1, 9), and the protective substrate (Fig.1, 11), one end of the wiring is electrically coupled to the electrode (As shown in Fig.1, 13a is connected to 3b), and a non-conductive material is provided between the wiring and the substrate, the gap material, and the protective substrate (Paragraphs 75-76).
The combination of Kawakubo and Kiyose is silent about the non-conductive material is non-conductive resin. However, it is well known in the art to use non-conductive resin as an electrical insulator.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use non-conductive resin to insulate Kawakubo’s electrodes 13a and 13b, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, the combination of Kawakubo and Kiyose teaches all the features of claim 2 as outlined above, Kawakubo further teaches wherein the wiring (Fig.1, 13a and 13b) projects from an opposite-side surface of the protective substrate (Fig.1, 11) from a surface of the protective substrate facing the substrate in a direction in which the substrate and the protective substrate overlap (As shown in Fig.1).
Regarding claim 5, the combination of Kawakubo and Kiyose teaches all the features of claim 1 as outlined above, Kawakubo further teaches wherein the gap material (Fig.1, 9) overlaps the electrode (Fig.1, 3b and 3c) in a direction in which the substrate and the protective substrate overlap (As shown in Fig.1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo (U.S. Publication No. 20040125970) in view of Kiyose (U.S. Publication No. 20170155028) and Fujii et al. (U.S. Publication No. 20070096605).
Regarding claim 3, the combination of Kawakubo and Kiyose teaches all the features of claim 1 as outlined above, the combination of Kawakubo and Kiyose is silent about wherein the wiring is made of a conductive resin.
Fujii teaches wherein the wiring is made of a conductive resin (Paragraph 57).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use conductive resin for Kawakubo’s wires 13a and 13b because it is reliable as taught by Fujii.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo (U.S. Publication No. 20040125970) in view of Kiyose (U.S. Publication No. 20170155028) and Yamaguchi et al. (U.S. Publication No. 20170028714).
Regarding claim 6, the combination of Kawakubo and Kiyose teaches all the features of claim 1 as outlined above, the combination of Kawakubo and Kiyose is silent about wherein the gap material is made of a photosensitive resin.
Yamaguchi teaches wherein the gap material is made of a photosensitive resin (Paragraph 45).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use photosensitive resin for Kawakubo’s gap material because it would reduce size of Kawakubo’s device as taught by Yamaguchi.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861